Citation Nr: 1759747	
Decision Date: 12/21/17    Archive Date: 12/28/17

DOCKET NO.  10-02 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for mercury poisoning due to dental fillings characterized by excessive earwax, heavy deposits of phlegm in the throat, metallic taste, and depressed immune system, claimed as dental amalgam syndrome.

2.  Entitlement to compensation under the provisions of 38 U.S.C. § 1151 for a nasal obstruction with the partial loss of smell.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Santiago, Counsel


INTRODUCTION

The Veteran had active duty service from June 1959 to June 1980.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).

In June 2014, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A hearing transcript is associated with the record on appeal.  In September 2014, the Board remanded the case for additional development, and it now returns for further appellate review.

The Board notes that, following the issuance of the August 2017 supplemental statement of the case, the Veteran submitted additional evidence.  However, as such is irrelevant to the matters currently before the Board, there is no prejudice to the Veteran in the Board proceeding with a decision at this time.  38 C.F.R. 
§ 20.1304(c) (2017).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  Mercury poisoning due to dental fillings characterized by excessive earwax, heavy deposits of phlegm in the throat, metallic taste, and depressed immune system, claimed as dental amalgam syndrome, is not shown to be causally or etiologically related to any disease, injury, or incident during service.

2.  The Veteran did not incur an additional disability of nasal obstruction with loss of smell as a result of VA treatment.


CONCLUSIONS OF LAW

1.  The criteria for service connection for mercury poisoning due to dental fillings characterized by excessive earwax, heavy deposits of phlegm in the throat, metallic taste, and depressed immune system, claimed as dental amalgam syndrome, have not been met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.655 (2017).

2.  The criteria for compensation under the provisions of 38 U.S.C. § 1151 for nasal obstruction with loss of smell have not been met.  38 U.S.C. §§ 1151, 5107 (2012); 38 C.F.R. §§ 3.102, 3.361 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Preliminary Matters

The Board has limited the discussion below to the relevant evidence required to support its findings of fact and conclusions of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Neither the Veteran nor his representative have alleged any deficiency with respect to VA's duties to notify or assist.  See Scott, supra (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

II. Service Connection Claim

At the June 2014 Board hearing and in documents of record, the Veteran contended that the many dental fillings that he received in service eventually leaked, leading to mercury poisoning that resulted in symptoms such as excessive earwax, heavy deposits of phlegm in the throat, metallic teste, and depressed immune system.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service or when evidence establishes a disease diagnosed after discharge was incurred in service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303.  Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  Id.; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Board acknowledges the Veteran's contentions and submitted evidence, to include internet articles, regarding mercury poisoning.  Specifically, his submitted statements and Board hearing testimony indicate that he believes that he had mercury poisoning due to in-service dental amalgam fillings and, thus, he had such fillings removed.  See, e.g., January 2008 Veteran statement.  Additionally, the Veteran testified that he experienced mercury poisoning symptoms, including excessive earwax, heavy phlegm deposits in the throat, metallic taste, and depressed immune system.

Service treatment records document the Veteran's extensive dental work.  Additionally, a post-service March 2005 urine sample laboratory test indicated mercury levels higher than the maximum expected level.  Records from Dr. D.M. dated in 2008 show a note of rule out mercury poisoning.  At such time, it was observed that the Veteran complained of multiple toxicity symptoms.  Further, an October 2010 statement from Dr. G.W. indicates that he had removed mercury containing dental restorations to several of the Veteran's teeth in October 2005 and November 2005.  In addition, the Veteran submitted various internet articles that detailed the effects and causes of mercury poisoning.  

Consequently, in light of such evidence, the Board remanded the Veteran's claim in September 2014 in order to request that he identify outstanding medical records referable to such claim and afford him a VA examination so as to determine the nature and etiology of his claimed mercury poisoning.

In compliance with the September 2014 remand directives, the Agency of Original Jurisdiction (AOJ) sent the Veteran a November 2014 letter requesting that he identify any treatment that he received for mercury poisoning.  Additionally, the AOJ sent the Veteran an August 2017 letter notifying him that an examination was requested in order to address his contended disability.  Such letter further informed him that, when a claimant fails to report for an examination without good cause, the claim shall be rated based on the evidence of record.  The Veteran failed to appear for such examination and was advised of such fact in the August 2017 supplemental statement of the case.

Neither the Veteran nor his representative, to include consideration of recent September 2017 and October 2017 statements from them, have indicated good cause for the Veteran's failure to report for the examination.  As such, pursuant to 38 C.F.R. § 3.655, which states that when a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record, the Board has evaluated the Veteran's claim for service connection for mercury poisoning and its claimed residuals on the evidence of record.

In this regard, any evidence expected to be obtained as a result of the aforementioned VA examination, to include a potentially favorable nexus opinion, cannot be considered.  Therefore, there is no competent and credible and, thus probative, medical opinion of record. 

In this regard, the Veteran is competent to describe symptoms which he attributes to mercury poisoning, such as excessive earwax, heavy phlegm deposits in the throat, and metallic taste.  However, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994).  As to the etiology of any purported mercury poisoning or dental amalgam syndrome, the Board finds that such subject matter is medically complex in nature and beyond the competence of a lay person.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (discussing that although a claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  In this regard, the question concerning the potential relationship between any purported mercury poisoning and the Veteran's in-service dental fillings involves a medical subject encompassing an internal physical process extending beyond an immediately observable cause-and-effect relationship.  Thus, the Board accords the statements from the Veteran regarding the etiology of any mercury poisoning or its claimed residuals no probative value as he is not competent to opine on such complex medical questions.     

The Board notes that the Veteran submitted internet articles addressing the effects and causes of mercury poisoning.  In this regard, medical treatise evidence can, in some circumstances, constitute competent medical evidence.  See 38 C.F.R. 
§ 3.159(a)(1) (competent medical evidence may include statements contained in authoritative writings such as medical and scientific articles and research reports and analyses).  However, treatise evidence must "not simply provide speculative generic statements not relevant to the [claimant]'s claim."  Wallin v. West, 11 Vet. App. 509, 514 (1998).  Instead, the treatise evidence, "standing alone," must discuss "generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least plausible causality based upon objective facts rather than on an unsubstantiated lay medical opinion."  Id. (citing Sacks v. West, 11 Vet. App. 314, 317 (1998)); see also Libertine v. Brown, 9 Vet. App. 521, 523 (1996) (medical treatise evidence must demonstrate connection between service incurrence and present injury or condition); Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996) (generic statement about the possibility of a link between chest trauma and restrictive lung disease is too general and inconclusive); Mattern v. West, 12 Vet. App. 222, 227 (1999) (generally, an attempt to establish a medical nexus to a disease or injury solely by generic information in a medical journal or treatise is too general and inconclusive (quoting Sacks, supra)). 

In this case, the articles submitted by the Veteran's only provide general information regarding causes and effects of mercury poisoning. They are not accompanied by any corresponding clinical evidence specific to the Veteran, and do not suggest a generic relationship between his reported symptoms and his in-service dental fillings with a degree of certainty such that, under the facts of this specific case, reflects plausible causality based upon objective facts rather than on an unsubstantiated lay medical opinion.  As such, the Board finds this information to not be relevant as to the matter for consideration and, therefore, is not probative to this case.  Wallin, supra; Sacks, supra.

Therefore, there is no probative medical opinion of record relating the Veteran's claimed disorder to his military service.  Consequently, the Board finds that the Veteran does not have mercury poisoning or dental amalgam syndrome that is shown to be causally or etiologically related to any disease, injury, or incident during service, to include his dental fillings.  In reaching this decision, the Board considered the applicability of the benefit-of-the-doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for mercury poisoning and its residuals, claimed as dental amalgam syndrome.  As such, that doctrine is not applicable in the instant appeal, and the claim must be denied.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.

III. 38 U.S.C. § 1151 Claim

At the June 2014 Board hearing and in documents of record, the Veteran contended that he suffers from a nasal obstruction with a partial loss of smell as a result of VA eye surgery conducted in 1990.  As noted in the Board's September 2014 remand, he specifically contends that the placement of the laser that was used in the surgery displaced or dislocated his nasal septum, or that the excessive pressure that the laser placed on the septum caused it to become dislodged.  In the alternative, the Veteran argues that the claimed surgery aggravated or worsened his existing deviated nasal septum.  Additionally, in documents of record, he also appears to allege that a root canal surgery in 1992 or 1995 also caused or aggravated such disorders.

The Board notes that an additional disability is a qualifying disability if it was not the result of the veteran's willful misconduct, the disability was caused by VA hospital care, medical or surgical treatment, or examination furnished the Veteran under any law administered by the VA, and the proximate cause of the disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance on the part of the VA in furnishing the hospital care, medical or surgical treatment, or examination; or was an event not reasonably foreseeable.  38 U.S.C. § 1151(a).

To establish causation, the evidence must show that the hospital care or medical or surgical treatment resulted in the veteran's additional disability.  Merely showing that a veteran received care or treatment and that the veteran has an additional disability does not establish causation.  38 C.F.R. § 3.361(c)(1).  To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a veteran's additional disability, it must be shown that the hospital care or medical or surgical treatment caused the veteran's additional disability; and (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider, or (ii) VA furnished the hospital care or medical or surgical treatment without the Veteran's informed consent.  Determinations of whether there was informed consent involve consideration of whether the health care providers substantially complied with the requirements of 38 C.F.R. § 17.32.  Minor deviations from the requirements of 38 C.F.R. § 17.32 that are immaterial under the circumstances of a case will not defeat a finding of informed consent.  38 C.F.R. § 3.361(d)(1).

Whether the proximate cause of a veteran's additional disability was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2).

The Board noted in the September 2014 remand that it was not clear when and at what facility the Veteran underwent the reported root canals and eye surgery at VA.  Although the Veteran testified during his June 2014 hearing that he had undergone such eye surgery at the Indianapolis VA Medical Center (VAMC) in 1990, treatment records from this facility dated in 1990 do not reflect such eye surgery.  A March 1992 VA treatment record indicates that the Veteran was status-post bilateral medial rectus surgery that was performed in March 1987, but the facility which performed this surgery was not identified.  Therefore, the Board remanded the matter in order to request that the Veteran clarify the date of the claimed eye surgery and root canal, and the facility or provider that performed such procedures, and to obtain any corresponding consent forms.

In compliance with the Board's remand, the AOJ sent the Veteran a November 2014 letter requesting that he identify the date of the alleged root canals and eye surgery, and the name of the facility performing such procedures.  However, neither the Veteran nor his representative, to include consideration of recent September 2017 and October 2017 statements from them, provided the requested information.  Furthermore, as discussed below, the evidence of record fails to demonstrate that the Veteran incurred an additional disability of nasal obstruction with loss of smell as a result of VA treatment.

In this regard, the evidence includes medical records showing that the Veteran reported a history of chronic bilateral nasal obstruction.  See, e.g., November 1994 private medical record from Dr. W.M.  He also submitted statements relating such nasal obstruction to the laser eye surgery in 1990 at the Indianapolis VAMC, as the obstruction occurred shortly after such surgery.  Further, VA afforded the Veteran an August 2008 examination for the nose, sinus, larynx, and pharynx.  The examiner reported a diagnosis of allergic rhinitis and noted the Veteran's complaints of the symptom of a golden crust forming every morning in the nose that started after his second laser surgery on the left eye.

However, the fact remains that the record does not include documentation of the Veteran's claimed surgeries at VA facilities.  Furthermore, while he has made several contentions regarding his symptoms pertaining to a nasal obstruction with loss of smell, which he is competent to describe, he is not competent to offer an opinion addressing the etiology of such symptoms.  In this regard, the Board finds that such subject matter is complex in nature and beyond the competence of a lay person.  See Jones, supra; Woehlaert, supra.  Specifically, the question concerning the potential relationship between any purported nasal obstruction and loss of smell and any laser eye surgery or root canal involves a medical subject encompassing an internal physical process extending beyond an immediately observable cause-and-effect relationship.  Therefore, the Board accords the statements from the Veteran regarding the etiology of any nasal obstruction and loss of smell no probative value as he is not competent to opine on such complex medical questions.  

Therefore, there is no probative medical opinion of record showing an additional disability of nasal obstruction with loss of smell that resulted from, or was aggravated by, VA treatment.  Consequently, the Board need not reach the question of whether such additional disabilities resulted from carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault as a result of VA hospital treatment, or the result of an event not reasonably foreseeable.

Consequently, the Board finds that entitlement to compensation pursuant to the provisions of 38 U.S.C. § 1151 for nasal obstruction with loss of smell is not warranted.  In reaching this decision, the Board considered the applicability of the benefit-of-the-doubt doctrine.  However, the preponderance of the evidence is against the Veteran's § 1151 claim.  As such, that doctrine is not applicable in the instant appeal, and the claim must be denied.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for dental amalgam syndrome, claimed as residuals of mercury poisoning, is denied.

Compensation pursuant to the provisions of 38 U.S.C. § 1151 for a nasal obstruction with the partial loss of smell is denied.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


